Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 13, 2021

                                    No. 04-20-00405-CR

                                    Barry William UHR,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR7090
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER

         Appellant’s motion for extension of time to file a reply brief is GRANTED. The reply
brief is due no later than January 15, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court